Title: Enclosure: John Holmes to the People of Maine, 10 April 1820
From: Holmes, John
To: 


						
							fellow citizens:
							Washington, 10th April, 1820.
						
						A representative of the people ought generally to expect that his constituents would understand the reasons of his conduct from the arguments which each subject invites. Apologies or justifications are extraordinary efforts, and calculated to excite suspicion. A premature defence betrays a consciousness of error, or implies an indirect censure of those from whom we differ.
						With these impressions, and a confidence of my rectitude of intention, I have hitherto presented my official conduct to my constituents with the reasons only, which arise from ordinary discussion; presuming on the candour and intelligence of a generous and enlightened community, to do justice to my measures and motives.
						
						It is with much hesitation and considerable reluctance, that I have, in the present instance, been induced to deviate from my usual course. But, in presenting this address to the people of Maine, I beg them fully to understand, that no fear of their suspicion, doubt of their candour, nor consciousness of any error of my own, has rendered it necessary for me to claim their attention.
						Four of my colleagues, and a majority of the whole delegation from Maine, having differed from myself and Mr. Hill, on the Missouri Question, and the compromise of it as finally adopted, have deemed it expedient to make an extraordinary appeal to their constituents. Differing from the rest of the delegation with one exception; standing against such talents and numbers, who might urge their pretensions with a confidence which a majority inspires and popular excitement encourages; apprehending that a laboured defence of their own course must, of necessity, operate as an attack upon mine; and understanding that their communication has been circulated into my own district to instruct my particular constituents; I am reluctantly compelled to offer to the people, the reasons for my conduct, and its effect upon the interests of the nation and the independence of Maine.
						It will be recollected, that in the last Congress, and before the attempt for the separation of Maine had commenced, a proposition to inhibit slavery in Missouri, as a condition of her admission into the Union, was discussed, and the restriction imposed in the House and rejected in the Senate. At that time, upon mature reflection, and without the aid of popular excitement, I was compelled to the conclusion, that the restriction could not be imposed; and this opinion was expressed in the House of Representatives, and went to the public through the medium of the newspapers. Since that time, I have been called by my constituents to important public duties, wherein the rights and liberties of the people were intimately concerned; have acted with the most intelligent citizens of all classes and from all sections of Maine; and to my recollection, not one word of doubt, distrust, or regret, was ever expressed to me from for the vote I had given. Until the commencement of this session of Congress, the people of the United States appeared disposed to submit the question to the uninfluenced decision of the only constitutional tribunal; and, until the circulars from New-York had been obtruded upon the citizens of Maine, they had never felt an excitement, nor entertained a thought of, becoming parties to the discussion.
						With a solitary exception, limited in its numbers, I had not, during this protracted discussion, from my constituents or the people of Maine, any instruction urging or requiring that my course should be different from what it had been. On the contrary, the tenor of my communications from gentlemen of the first political standing in the State, was in perfect accordance with my own opinion.
						It would surely be paying a poor compliment to the people of Maine, to imagine for a moment, that they would wish or expect that a representative should yield to their opinions on a constitutional question at the expense of his conscience, and in violation of his oath. A high-minded, honourable, generous, and free people, would pity and despise the man who should sacrifice his duty to popular feeling, or artificial excitement. Believing, as I most sincerely did, that the political right of regulating the condition of master and slave, belonged exclusively to the people of Missouri, I was constrained to refuse to Congress the exercise of a municipal power, in extent unlimited, and in operation dangerous and destructive to the sovereignty of the States.
						For seventeen years the right to hold slaves in Missouri, had been recognised and confirmed. The lands there were purchased from a common fund, and the right of the slave-holder to emigrate, settle, and cultivate them, was co-ordinate with that of the rest of the people.
						Parts of this same Territory had been incorporated into three different States, in each of which this right had been conceded. The treaty of cession was imperative—the terms were palpable, explicit, and unequivocal. The most ingenious dissertations to the contrary, were but a manifest perversion of a plain common-sense meaning, which, it was impossible to mistake. Thus did the Constitution, the treaty, and our own plighted faith forbid us to impose this restriction upon Missouri.
						But, had the power existed, the effect of the experiment was doubtful and dangerous. Since the year 1808, Congress has been laudably engaged in prohibiting the importation of slaves. Laws have been enacted, amended, and improved; punishments have been augmented and enforced; and the navy of the United States has been put in requisition to arrest the violators of the laws. The gentlemen from the slave-holding States, with a zeal, which is a pledge of their sincerity, have ever been foremost to provide for detecting the offender and bringing him to justice. A common sentiment of indignation and abhorrence at the slave-trade, was beginning to prevail; and a correspondent feeling of humanity towards those already here, was inculcated and extended.
						Experience had proved that to confine great numbers of slaves to a single owner, unable to afford them his personal protection, would expose them to the cruelty of overseers and other distresses. The constant emigration of free persons, without their slaves, would increase the evil and expose to danger those who remained. To permit the slave-holders to emigrate to Missouri with their slaves, would be to disperse but not to increase them. Distributed into the hands of more masters, they would be more intimately connected with their families, become the objects of their affection, and of their moral and religious instruction. Shall then the slaves now in the United States, be confined to the slave-holding States, or be permitted to be carried to Missouri? This is the Missouri Question, so much spoken of and so little understood. Not whether more slaves shall be admitted into the United States—against this every hand is raised. Not whether slavery is an evil—all agree that it is a most afflicting, a most dangerous evil. Not whether it ought to be abolished—but what are our Constitutional means, to remove this evil without inflicting a greater? These are questions on which men may honestly differ. The best feelings of the human heart are instantly enlisted in favour of any measure, whose professed object is liberty to the slave, and without regarding its tendency or effect, humanity extorts an opinion, which pride forbids us to retract.
						Born and nurtured in a land of liberty; habitually entertaining an utter abhorrence of slavery, in whatever disguise; witnessing as I verily believe, the happy moralizing influence of universal freedom; experiencing, moreover, the voluntary tribute of affection from freemen, which I am always proud to reciprocate; I seized with ardent partiality the proposed restriction, examined it with confident hope, and to my utter disppointment and regret was compelled to condemn it as unconstitutional, inexpedient, and dangerous.
						The Constitution of the United States was a compromise of conflicting rights and interests. This having recognised the right of any State to its slaves and the treaty of cession and the laws in the territory having established and confirmed it to Missouri, the people there, complained of the interference of Congress in their internal concerns. Strong as were my impressions against slavery, the right of a people to manage their own affairs in their own way, had been too lately exercised by the citizens of Maine to escape my recollection.—The attempt of Massachusetts to prescribe to us, our duties in regard to Bowdoin College, was not forgotten. The indignation felt, at this officious interference, and the very great unanimity with which we, by a Constitutional act, withheld all endowment from that institution, until it should renounce the odious provision, were strong and impressive proofs of our principles; and gave an assurance that we were too magnanimous to impose on Missouri a restraint, which we had so recently, emphatically, and indignantly rejected.
						The Senate of the United States by a decisive vote, had rejected the restriction, which the House had, by a small majority, imposed. By this disagreement of the two Houses, the admission of Missouri had been delayed from the last session, the public feeling was greatly excited, and a geographical division of parties was forming, which threatened danger, if not dissolution, to the Union. Meanwhile, slaves might be admitted into all our Territories and the evil, real or supposed, could not be restrained. The north and east were to be arrayed against the south and west, mutual animosities were fomented, recriminations reiterated, parties rallying, and leaders presenting themselves to marshal, and conduct these parties to the field.
						The friends of the republic began to perceive that the Union was in danger; and that another year’s delay would impair if not dissolve it. The contest was approaching a crisis, and a compromise was the only remaining resort—the last hope for the restoration of tranquillity.
						To this there seemed an insuperable objection. A bill for the admission of Maine into the Union, had passed the House early in the session, and in the Senate had been united with that for the admission of Missouri. This union had been resisted in the House as unprecedented and improper. The discussion which these subjects, thus united, necessarily involved, had increased the excitement and widened the breach, between the parties. The liberal course of some gentlemen from the north, and the evidence exhibited that Maine, when admitted, would not be disposed to combine to enforce the proposed restriction, had induced several members of the Senate to relax, and to consent that Maine should be admitted alone. These, with the minority, originally against the union of the two subjects, would have secured a separate admission of Maine. But the doctrines advanced by a Senator in the second debate, and echoed in the House, the avowal that it was a contest for political power, and the consequent excitement and alarm, determined the majority to insist that both or neither should be admitted.
						In this state of irritation, committees of conference were appointed; the members on the part of the Senate were Messrs. Thomas, Barbour, and Pinkney, and, of the House, Holmes, Taylor, Lowndes, Parker, M. and Kinsey. A compromise was proposed—that Maine should be admitted separately, Missouri without restriction, and that slavery should be inhibited in all the territory north of 36 deg. 30 min. N. lat. To the principles of this compromise the Senate’s committee, and all those of the House, except Mr. Taylor, agreed. The time and manner of executing the compromise occasioned considerable discussion. The committee of the Senate, whose numbers were sufficient to effect a separation of Missouri from Maine, by uniting with those who had opposed their union, offered their pledge that, if the compromise were effectuated in the House, Maine should be admitted unconnected. We objected, and insisted that Maine must be first admitted. The Senate’s committee would have consented to this, could we have made a similar pledge in regard to Missouri. This we could not do, and were about to separate on a point of etiquette, which could be safely yielded by the House, but not by the Senate. The peace of the Union, as well as the admission of Maine, was involved in it; and at last a majority of the committee of the House, (Mr. Taylor dissenting to the principles, and Mr. Parker to the form) consented that separate and similar reports should be presented in both branches, and each acted on without any stipulation in regard to priority. The compromise was agreed to—the bills have passed—and the subject is at rest. The restricted territory, equal to that of all the original States, being unsold and uninhabited, was not subject to the Constitutional objection. Maine was admitted into the Union—the slave-holding States obtained a southern latitude for themselves and their slaves, and the north, an exclusion of slavery from an immense territory, sufficient for all their purposes of emigration. The probability that, for a long time, the non-slave-holding States will have a majority in the House, and the slave-holding States, in the Senate, affords each party a security that the compromise will be permanent.
						To the people of Maine the event is interesting and important. I have in my possession the most positive proof, from gentlemen of unquestioned veracity and honour, with full liberty to publish it, if I please, that the Senate would never have yielded further than they did, and that, had not the report of the conferees been accepted, Maine must have been excluded. It is matter of satisfaction to Mr. Hill and myself that, while our votes secured the admission of Maine, they were in perfect coincidence with our principles in regard to Missouri; and the members of the delegation who have addressed you, have the consolation that they have been subject to no constraint, inasmuch as the previous admission of Maine could never have induced them to vote for a compromise which they condemn, as unequal and unjust.
						In reflecting upon the conduct of the people of Maine, during this interesting and arduous struggle, it affords me high satisfaction, reminds me of the virtues of the past, and presents a sure pledge for the wisdom of the future. Just emerging from colonial dependence, commencing her career of policy, and establishing her character with her sister States; it became her to avoid sectional contests, to solicit the favour and friendship of all, and to exhibit a policy, at once national, liberal, and just.
						When the tempest of war assailed us; when discord, distrust, and disaffection prevailed; when the hopes of the enemies of freedom were exalted, and the face of the patriot wore paleness and dismay, Maine was firm, confident, and unshaken. At this time, with present prospects, and an undiminished fidelity to the Union, was it expected that she would combine to produce a geographical division of party? Could she have wished that her representatives should have persisted in a restriction, which they could not enforce, at the expense of the independence of Maine, the harmony of the Nation, and the safety of the Union? A political combination of the discordant materials of the north, to over-balance the slave-holding States, promises but little to the harmony and prosperity of the Nation. From this, what political or moral benefit would result? Would a northern party, marked by geographical lines, in which all others might be absorbed, produce an amalgamation, very congenial with the feelings and wishes of Maine?
						And who are the men against whom you are called to unite? Republicans, honourable and patriotic—brethren, sympathizing and affectionate, who have fought by your side, and triumphed with you in your country’s cause. Your interests and prospects imperatively require you to discountenance and resist every attempt to excite local jealousies. Young, interprising, and industrious, you will need the aid and friendship of the slave-holding States. Your navigation, commerce, fisheries, and manufactures must be cherished and improved. Protection to these is generally taxation upon  their products of agriculture. On these subjects they have hitherto been liberal and magnanimous. But engage in this crusade against them; compel them to unite on the only subject in which their safety is exclusively concerned; combine against them in an affair so critical and delicate as the management of their slaves; and you provoke a hostility at once destructive of your own interests, and the safety of the nation.
						But this attempt was most alarming to the slave-holding States. We, who know nothing of slaves, can have no correct conception of the excitement which the agitation of this question must naturally produce. Whatever may be imagined, the masters have a strong attachment to their slaves. So jealous are they of any attempt to infringe their rights to this species of property, that, to agitate the question, produces the keenest sensibility. Any indication of a wish to emancipate them, endangers the master, and subjects the slave to a more rigorous discipline. The slave-holding States would combine and resist every attempt of ours, at emancipation. Should we hereafter persist in provoking a union of these States, the parties would take their stand with all the inveterate obstinacy, which a deep sense of wrong on the one hand, and a zeal for humanity on the other, would inculcate. Instead of a competition in acts of kindness and magnanimity; instead of an honourable emulation in feelings and duties, of forbearance and charity; instead of patriotic struggles for the safety, prosperity, and glory of the nation; we should be engaged in the unprofitable and fatal strife of inflicting and retaliating injuries, provoking jealousies and deadly hate; throwing obstacles and stumbling blocks in the way of each other’s prosperity and happiness; and, at last consummate the hopes of tyrants by destroying the Union, and prostrating, in the dust, the temple of liberty.
						I have thus given you, my fellow-citizens, a plain, concise, and candid view of my conduct, and my reasons in this interesting and important question. If I have erred, it is from an excessive zeal for the preservation of the Constitution and a superabundant solicitude for the harmony and safety of the Union.
						In reviewing, however, my course, since the question has been decided, I find no cause of regret, but much of felicitation. The framers of the Constitution were obliged to yield much for the sake of union; and the great Washington has told us that such concessions are necessary to preserve it. Those who apprehended that slavery would be extended over the immeasurable west, will derive consolation that it is from thence excluded, and that settlements will be commenced and continued, by a people who will never after consent to establish it. Those who claim the territory as a common property for a common retreat, will be satisfied with the reflection, that though their portion is small, it is populous and valuable, and that they are excluded from a latitude where slaves could never be profitably employed. Those who saw, in this contest, an approaching storm with devastation and ruin in its wake, may rejoice “with joy unspeakable,” that its fury is assuaged, its clouds are scattering, and the sun of harmony is rising “with healing in his wings and majesty in his beams.”
						
							
								JOHN HOLMES
							
						
					